Dalt, O. J. (dissenting).
I see no ground for reversing the order I have previously given in the opinion which is printed in this case — the reasons why this cause should be tried before three referees — in addition to which I may add that this is an action against the corporation of the city, for. the receiving of a very large amount, $70,000, which embraces *209now, since the decision of the court of appeals, as the plaintiff claims, only questions of fact, and the defense to which involves a question or questions of fraud.
The plaintiff’s motion for a reference originally was strenuously opposed (Devlin agt. The Mayor, &c., 6 Daly, 488) upon the ground that the question of fraud was so largely involved that it was a case that should be left to a jury; but the reference was granted because the items were so numerous and so complex that it would be impossible for a jury to keep them all in their minds so as to pass upon each item intelligently.
So strenuous, in fact, was the opposition to a reference, on the part of the city, that the corporation carried the question to the court of appeals, where the order directing a reference was affirmed. When the trial of the whole of the issues in a cause is thus referred, the referee or referees in the trial of it act in the place of both judge and jury (Morse agt. Morse, 10 Barb., 510; Kingsley agt. The City of Brooklyn, 1 Abb. N. C., 122, 123), and formerly the practice, at least in this city, as I happen to know, was almost universal, when the whole of the issues in' a cause was thus referred to appoint three referees, and it was not until after 1846, when the court of chancery was abolished, together with the' offices of masters in chancery and examiners of testimony in chancery, that the practice arose in the courts exercising equitable jurisdiction of referring causes to a single referee, as a substitute for the old masters and examiners in chancery. The Code, section 1025, gives the court discretion to appoint one or three referees.
In Kingsley agt. The City of Brooklyn (1 Abb. N. C., 108) the reference was opposed by the corporation of Brooklyn on the same grounds as in this case — that the matters in issue involved questions of fraud; and the cause was referred upon the same grounds as in this case; but the court was careful to provide that it'should be tried before three carefully selected referees, who, in the language of the court, “ would command general and unqualified respect,” which was also1 *210done in The People agt. Dennison (19 Hun, 137). The fact that the single referee to whom the cause has been referred has been sworn and ¿he case opened before him, does not present any difficulty. The testimony has not yet been taken, and the opening of the cause again by the plaintiff, after the three referees have been assembled,.and the additional referees sworn, does not impose any great hardship.
The provision of the order, that if it is found impossible or very difficult to assemble the three referees, and the trial of the action is thereby delayed, that either party may apply for • the discharge of the additional referees, and that the trial proceed before the regaining sole referee, in no way invalidates the order. It is not very probable that it will be impossible or very difficult to get the three referees that have been appointed to assemble together for the trial of the cause, and this is a mere precautionary provision in an event that is not very likely to occur.
From the knowlege that we have of this cause, the evidence in which upon a former trial has been extensively reviewed upon an appeal to the general term, as well as considered upon other motions in the cause, I am thoroughly satisfied that it is especially one of these causes which should be tried before three referees, as it will approximate more to a trial by á judge and a jury than by trying it before a single referee. The order, in my opinion,, should be affirmed.